Exhibit 10.3

 

[ex_101760img001.jpg]

 

October 21, 2017

 

Mr. Steven Hale

Director

Stanley Furniture Co., Inc.

200 N Hamilton St,

High Point, NC 27260

 

Re: Finley Group Engagement

 

Dear Steve:

 

We would like to thank you for the opportunity to submit this proposal, which
offers our services to Stanley Furniture Co., Inc. (“Stanley” or “Company”). The
Finley Group, Inc. (“TFG”) has completed hundreds of assignments since 1985 and
is well suited for this engagement. Our extensive experience helping companies
that are experiencing transition and execution of a sale transaction in similar
situations provides us a solid foundation to perform the tasks necessary to
successfully assist you in a timely and cost-effective manner.

 

Scope of Services

 

TFG will provide Matthew Smith (“Matt”) as a Consultant to the Company. Matt
will work in a collaborative manner with the Company’s Senior and Executive
Management Team, but will report to the Board of Directors, individually and
collectively. If needed, Matt is prepared to become an Interim Officer of the
Company to fill any vacancies that may exist, to ensure uninterrupted progress
of the goals set by the Board and the Company. If this situation arises, this
engagement letter may be amended to address the specific needs at that time.

 

We will serve as a financial advisor to the Company. We will:

 

●

Support the Company to achieve a successful transaction, as directed by the
Board,

 

●

Assist potential buyer(s) with requested information requests,

 

●

Assist with Working Capital management to maximize the liquidity of the Company,

 

●

At any time, we are prepared to assist with such other matters as may be
requested that fall within our expertise and that are mutually agreeable.

 

212 S. Tryon Street, Suite 1050, Charlotte NC 28202

(704) 375-7542       www.finleygroup.com

--------------------------------------------------------------------------------

 

Stanley Furniture Co., Inc.

Page 2

 

Team Members

 

The Scope of Services will be staffed primarily by Matthew Smith, a Managing
Director, who will serve as the Engagement Principal and will be responsible for
the field-work. Others within the firm are available to support the engagement,
as needed, and can be utilized where expertise or billing rates are appropriate
for the given task. Any changes or additions to the TFG engagement team will be
approved in writing by the Board. All TFG Team Members will work together to
minimize duplication of efforts and ensure delivery of timeline objectives.

 

We are committed to commence this engagement immediately upon your
authorization.

 

Fees and Billing Arrangements

 

Our fees for services are based upon the hours actually expended by each
assigned team member extended by the applicable hourly billing rate. Our
standard billing rates are as follows:

 

Managing Directors   $ 375   Senior Directors   $ 300   Directors   $ 275  
Managers   $ 250   Associates   $ 200   Paraprofessionals   $ 100  

        

Based on our discussions and agreement, a discounted daily billing rate
$2,000/Day will be used for Matt Smith, with a weekly cap of $9,000/Week. If
Matt Smith becomes an Interim Officer of the Company, a daily billing rate of
$3,000/Day will be utilized and a weekly cap will be agreed by both parties.
When daily rates are used, increments of ¼ day will be utilized.

 

In accordance with our customary practice, we will require a retainer in the
amount of $20,000 before we commence our field-work and analysis. We will apply
all invoices against the retainer and payments will go to refresh the retainer
account. Invoices will be presented monthly and will include actual
out-of-pocket expenses (no mark-up on expenses). Payment of invoices is expected
within 7 days. Out of town travel time will be included in the daily rate, but
is customarily billed at 50% of our rates as stated above. Upon completion of
the engagement, we will apply the retainer balance against our final billing
under this engagement and any portion of the retainer in excess of final
billings will be returned to the Company.

 

 

Other

 

1.     Our fees are not contingent upon the results of this engagement. We do
not predict either results or final developments in this matter.

 

2.     While our work may include an analysis of financial data and preparation
of financial statements and projections from Company information, this
engagement will not include an audit, compilation or review of financial
statements in accordance with generally accepted auditing standards.
Accordingly, as part of this engagement, TFG will not express an opinion on any
financial statements of the Company.

 

 

--------------------------------------------------------------------------------

 

Stanley Furniture Co., Inc.

Page 3

 

3.     All reports and work product generated by TFG during this engagement are
meant for the Board and the Company. Unless expressly provided for herein, the
Board or the Company shall not disclose any of the work or analyses performed by
TFG during this engagement to any third party without the prior written consent
of TFG.

 

4.     As a part of this engagement, TFG may be requested to assist the Company
(and its legal or other advisors) in discussions with stakeholders and other
interested parties. In the event that we participate in such discussions, the
representations made and the positions advanced will be those of the Company,
not TFG, its principals or employees.

 

5.     Our engagement hereunder may be terminated any time by either party from
the execution date of this agreement upon written notice thereof to the other
party; however, the confidentiality provisions between the parties and the
compensation and expense reimbursement provisions will survive such termination.

 

6.     The terms of this proposal are extended through October 31, 2017. If the
Proposal is not executed by that deadline, a new proposal will need to be
prepared.

 

7.     The Company shall indemnify and hold TFG harmless per the terms stated in
Exhibit A.

 

 

We welcome the opportunity to discuss the possible engagement further and refine
the scope of services to meet your expectations.

 

If you have any questions, please call me at (704) 578-9900.

 

Sincerely, Accepted and Agreed:     /s/ Matt Smith /s/ John D. Lapey   Matthew
W. Smith   Stanley Furniture Co., Inc. Managing Director  John D. “Ian” Lapey  
Chairman of the Board      Date: October 23, 2017

                

 

--------------------------------------------------------------------------------

 

Stanley Furniture Co., Inc.

Page 4

 

Exhibit A

 

Indemnification

 

The Company shall indemnify and hold TFG harmless from and against any and all
reasonable, documented, out of pocket expenses (including reasonable attorneys’
fees), judgments and fines (if such settlement is approved in advance by the
Company) incurred by reason of being made a party or threatened to be made a
party to any civil, criminal, administrative or investigative action or suit (a
“Claim”), by reason of any act or omission to act before or after the acceptance
date of this agreement arising out of and in any way related to this engagement,
save and except for claims arising from any gross negligence, bad faith, fraud
or willful misconduct on the part of TFG or its agents or employees to the
extent permitted by applicable law. It is expressly the intention of the parties
hereto that TFG shall be indemnified by the Company in the manner set forth and
to the maximum extent permitted by applicable law. In the event the Company
shall be obligated hereunder to pay the expenses of any Claim, TFG shall
promptly notify the Company of any claim and the Company shall be entitled to
assume the defense of such Claim with counsel approved by TFG, which approval
shall not be unreasonably withheld, upon the delivery to TFG of written notice
of its election to do so. After delivery of such notice, approval of such
counsel by TFG and the retention of such counsel by the Company, the Company
will not be liable to TFG under this Agreement for any fees of counsel
subsequently incurred by TFG with respect to the same Claim; provided that (i)
TFG shall have the right to employ TFG’s counsel in any such Claim at TFG’s
expense and (ii) if (A) the employment of counsel by TFG has been previously
authorized by the Company, (B) the Company and TFG shall have reasonably
concluded that there is a conflict of interest between the Company and TFG in
the conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of TFG’s counsel
shall be at the expense of the Company. The Company shall have the right to
conduct such defense as it sees fit in its sole discretion, including the right
to settle any claim against TFG without the consent of TFG.

 

 

Accepted and Agreed:

 

 

/s/ John D. Lapey

 

Company

 

By:     John D. Lapey

 

Title:  Chairman of the Board

 

Date:  October 23, 2017